 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 6
       HAROLD R MARQUETTE,
 7                                                        No. 3:18-CV-05976-RJB-DWC
 8                                  Plaintiff,
              v.                                          ORDER ADOPTING REPORT AND
 9                                                        RECOMMENDATION
       JERI BOE, SCOTT RUSSELL, AURICH, M
10     MAINES,
                             Defendants.
11

12
            The Court, having reviewed the Report and Recommendation of Magistrate Judge David
13
     W. Christel, objections to the Report and Recommendation, if any, and the remaining record,
14
     does hereby find and ORDER:
15

16          (1)    The Court adopts the Report and Recommendation (Dkt. 14).

17          (2)    Plaintiff’s Amended Complaint is dismissed without prejudice pursuant to 28
                   U.S.C. § 1915. This case is closed.
18
            (4)    The Clerk is directed to send copies of this Order to Plaintiff and to the Hon.
19
                   David W. Christel.
20
            DATED this 13th day of May, 2019.
21

22

23
                                          A
                                          ROBERT J. BRYAN
24                                        United States District Judge
25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
